
	
		III
		111th CONGRESS
		2d Session
		S. RES. 688
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2010
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of
		  Pancreatic Cancer Awareness Month. 
	
	
		Whereas
			 more than 43,000 people will be diagnosed with pancreatic cancer this year in
			 the United States;
		Whereas
			 pancreatic cancer is the fourth most common cause of cancer death in the United
			 States and the tenth most commonly diagnosed cancer;
		Whereas
			 76 percent of pancreatic cancer patients die within the first year of their
			 diagnosis and only 5 percent survive more than 5 years, making pancreatic
			 cancer the deadliest form of any major cancer;
		Whereas
			 the number of new pancreatic cancer cases is projected to increase by 12
			 percent this year and by 55 percent by 2030;
		Whereas
			 there has been no significant improvement in survival rates for pancreatic
			 cancer during the last 30 years;
		Whereas
			 there are no early detection methods and minimal treatment options for
			 pancreatic cancer;
		Whereas
			 the symptoms of pancreatic cancer generally present themselves too late for an
			 optimistic prognosis, and the average survival rate of individuals diagnosed
			 with metastatic pancreatic cancer is only 3 to 6 months;
		Whereas
			 the incidence rate of pancreatic cancer is 50 percent higher for
			 African-Americans than for other ethnic groups; and
		Whereas
			 it would be appropriate to observe November 2010 as Pancreatic Cancer Awareness
			 Month to educate communities across the United States about pancreatic cancer
			 and the need for research funding, early detection methods, effective
			 treatments, and treatment programs: Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of Pancreatic Cancer Awareness Month.
		
